Citation Nr: 0509510	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-20 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
September 1962 to September 1966.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2002 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that 
denied the veteran's claim of entitlement to service 
connection for tinnitus.

In February 2005, a Travel Board hearing was held at the RO 
before Kathleen K. Gallagher who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c), (d).  A transcript of that hearing has been 
associated with the claims file.


FINDING OF FACT

The veteran's tinnitus is as likely the result of noise 
exposure in service or it is as likely a symptom of the 
veteran's service-connected noise-induced hearing loss as it 
is the result of some other factor or factors.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In the decision below, the Board has granted 
the veteran's claim for service connection for tinnitus, and 
therefore the benefit sought on appeal with regard to this 
claim has been granted in full.  Accordingly, regardless of 
whether the requirements of the VCAA have been met with 
regard to this claim, no harm or prejudice to the appellant 
has resulted.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Service Connection For Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

The veteran underwent a VA audiology examination in July 
2002; he reported that he had no tinnitus present at the time 
of his discharge from service and that he noted its onset 
approximately ten to fifteen years prior to the examination.  
The veteran also reported that the tinnitus was constant and 
bilateral.  The examiner noted that the claims file was not 
available.  The examiner rendered diagnoses of moderate to 
severe right and left sensorineural hearing loss and related 
that hearing loss to the veteran's noise exposure in service, 
including duty on an aircraft carrier in Vietnam.  The 
examiner did not render a diagnosis of tinnitus, but did 
indicate that the etiology of the veteran's tinnitus was not 
likely related to the military; no explication of this 
statement was given.

At the hearing before the Board in February 2005, the veteran 
testified that he first noticed a problem with tinnitus in 
the 1980s.  He stated that was when it first became chronic 
and then it eventually became more severe.  The veteran also 
discussed his exposure to noise in service, in particular 
that he was around plane noise throughout his years of 
service.

The Board notes that, according to the July 2002 rating 
decision, the RO apparently granted service connection for 
hearing loss because hearing loss is shown by the service 
medical records to have begun in service, whereas the July 
2002 VA audiology examination reflected that the veteran 
reported that he first noticed the tinnitus "ten to fifteen 
years ago."  Although the veteran's testimony at the hearing 
as to when he first noticed tinnitus is slightly different 
from what the VA examiner stated the veteran reported on 
examination, the Board finds the veteran's testimony in this 
case to be credible, that is, believable.  Moreover, the fact 
that the veteran has had hearing loss since service also adds 
to the credibility of his contention that his tinnitus is 
related to service because "an associated hearing loss is 
usually present" with tinnitus.  The Merck Manual, Sec. 7, 
Ch. 82, Approach to the Patient with Ear Problems.  

Concerning this, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise-induced hearing loss.  Id.  With regard to the 
latter, the Board notes that the evidence of record reflects 
that the veteran's hearing loss was "noise-induced", i.e., 
a result of his exposure to aviation noise in service.  For 
example, the audiologist who conducted the July 2002 VA 
examination concluded the veteran's bilateral high frequency 
sensorineural hearing loss was related to service.  In this 
regard, the Board notes that "high frequency tinnitus 
usually accompanies [noise-induced] hearing loss."  The 
Merck Manual, Section 7, Cha. 85, Inner Ear.

The evidence unfavorable to the claim for service connection 
in this case consists of the etiologic opinion lacking any 
underlying explanation recorded on the July 2002 examination 
report and the absence of any treatment records showing 
complaints of tinnitus in service or for many years after 
discharge.  Viewing the evidence in a light most favorable to 
the veteran, the positive evidence of record consists of the 
facts that he is service-connected for bilateral hearing loss 
that has been etiologically linked to noise exposure during 
his naval service and that he currently suffers from 
bilateral tinnitus.  Based on the veteran's sworn testimony, 
the service medical records showing the onset of noise-
induced hearing loss in service, and the provisions from The 
Merck Manual noted above, the Board concludes that evidence 
for and against the claim for service connection for tinnitus 
is at least in approximate balance.  In other words, the 
Board finds, based on this record, that the veteran's 
tinnitus is as likely the result of his noise exposure in 
service or it is as likely a symptom of the veteran's 
service-connected noise-induced hearing loss as it is the 
result of some other factor or factors.  Accordingly, the 
Board will resolve the benefit of the doubt in favor of the 
veteran in this case as the law requires and grant service 
connection for tinnitus.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


ORDER

Service connection for tinnitus is granted.




		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


